UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1168


HENRY FLOYD GILCHRIST,

                Plaintiff - Appellant,

          v.

SOUTH   CAROLINA   HIGHWAY   PATROL;   GREENVILLE CASUALITY
INSURANCE COMPANY INC.; VITALIY PIPENKO; V Y EXPRESS INC.,
a/k/a   Vera   Vitalyevn   Pipenko;  STATE   AUTO INSURANCE
COMPANIES; JACKIE PAGE; MARY BLACK HOSPITAL; ALLSTATE FIRE
AND CASUALTY INSURANCE COMPANY; GEROD ALLISON, Allstate
Agency,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.      Timothy M. Cain, District
Judge. (7:11-cv-03129-TMC)


Submitted:   April 26, 2012                    Decided:   May 3, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Floyd Gilchrist, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Henry      Floyd       Gilchrist      seeks       to     appeal      the     district

court’s      order      denying       relief    on     his       42    U.S.C.       § 1983      (2006)

complaint.              The     district       court       referred          this       case    to   a

magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West

2006    &    Supp.      2011).         The   magistrate           judge       recommended        that

relief be denied and advised Gilchrist that the failure to file

timely      and    specific         objections        to    this       recommendation            could

waive appellate review of a district court order based upon the

recommendation.

               The      timely        filing     of        specific          objections         to    a

magistrate         judge’s       recommendation            is     necessary          to     preserve

appellate review of the substance of that recommendation when

the     parties          have     been       warned         of        the     consequences           of

noncompliance.             Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);       see      also     Thomas     v.    Arn,          474    U.S.    140       (1985).

Gilchrist         has    waived       appellate        review          by     failing      to    file

specific objections after receiving proper notice.                                   Accordingly,

we dismiss the appeal.

               We dispense with oral argument because the facts and

legal       contentions         are    adequately       presented            in   the      materials

before      the    court      and     argument       would       not        aid   the     decisional

process.

                                                                                           DISMISSED

                                                 2